Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 4, 6, 7, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdows et al. (US 5,285,654) and in view of Urch et al. (US 6,935,132) and Roy (US 8,523,643).
Regarding claim 1, Ferdows discloses An air handling system (10, modification shown in Fig. 5), comprising: a fan supply section (22) for intaking indoor room air from a room environment (through 20, Col. 3 lines 53-58) in which the air handling system is located (within 26); first and second indirect evaporative cooling (IDEC) subsystems (18, 14, within 12, Fig. 5) spaced apart from one another to form an air plenum (above 21' within 20 in Fig. 5) and a hot aisle (below 21' within 20, Fig. 5) in communication with the air plenum, the air plenum (above 21' within 20 in Fig. 5) and the hot aisle (below 21' within 20, Fig. 5) both also being formed between the IDEC subsystems (20, Fig. 5), the air plenum being in airflow communication with the fan supply section (22) for receiving the indoor room air (Col. 3 lines 53-58), the IDEC subsystems receiving the indoor room air (through 20) and cooling the indoor room air (via 14) to produce first and second cooled airflows (through 36, left and right hand sides); spaced apart cold aisles (36, left and right hand sides) adjacent each of the IDEC subsystems (18, 14, within 12, Fig. 5) and arranged generally parallel (both in the y and z-axis directions as shown in Fig. 2) to one another and to the hot aisle (36, left and right hand sides), for receiving and channeling the first and second cooled airflows output (through 36) from the IDEC subsystems (Fig. 5).
Ferdows does not disclose an evaporator section arranged perpendicularly to the cold aisles and disposed adjacent common ends of both the cold aisles and spanning a distance to cover both of the cold aisles, and being in flow communication with both of 
Urch teaches an evaporator section (23) in flow communication with the cold aisles (20, 36 of Ferdows) for receiving the first and second cooled air flows and producing a final cooled airflow (shown with arrow after 28) which is directed out from the air handling system, an evaporator section (23) disposed adjacent common ends of both the cold aisles (20, 36 of Ferdows), and in flow communication with both of the cold aisles (20, 36 of Ferdows, as shown in Figs. 1 and 2, respectively to Urch and Ferdows) receiving the first and second cooled air flows and producing a final cooled airflow which is directed out from the air handling system (shown via arrow 28) back into the room environment (Col. 3 lines 6-8), for the purpose of providing additional cooling before returning the cooled air to the room (Col. 3 lines 22-25).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with having an evaporator section in flow communication with the cold aisles for receiving the first and second cooled air flows and producing a final cooled airflow which is directed out from the air handling system an evaporator section disposed adjacent common ends of both the cold aisles, as taught by Urch for the purpose of providing additional cooling before returning the cooled air to the room (Col. 3 lines 22-25).
Roy teaches an evaporator section (120) arranged perpendicularly to the cold aisles (56) 

While modified Ferdows does not teach the evaporator section spanning a distance to cover both of the cold aisles, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Ferdows as modified above teaches the evaporator section in flow communication with both cold aisles therefore enlarging the evaporator section to span both cold aisles will predictably increase the heat transfer area.
Regarding claim 4, Ferdows, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows, as modified, teaches each said IDEC subsystem (18, 14, within 12, Fig. 5) includes a spray section (35) for spraying atomized water onto the indoor room air flowing therethrough (Col. 3 lines 3-8).
Regarding claim 6, Ferdows, as modified, does not disclose a compressor in communication with the evaporator section.
Urch teaches comprising a compressor (26) in communication with the evaporator section (23, as seen in Fig. 1), for the purpose of further cooling and dehumidifying the air before returning it to the interior space (Col. 3 lines 37-39).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of Ferdows, as modified, with having a compressor in communication with the evaporator section, as taught by Urch for the 
Regarding claim 7, Ferdows, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows, as modified, teaches a first damper (21') movable between open and closed positions for separating the air plenum (above 21', as seen in Fig. 5) from the hot aisle (below 21', as seen in Fig. 5).
Regarding claim 14, Ferdows, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows, as modified, teaches the fan supply section (23).
Ferdows, as modified, does not disclose the evaporator section.
Urch teaches the evaporator section (23), as the fan supply section of Ferdows, as modified, is elevationally above the cooled air flows 36, therefore, when combining the evaporation section of Urch, would be placed in line with the cooled air flows and therefore, be elevationally above the evaporator section, as taught by Urch, for the purpose of providing an efficient, low height cooling system for a top mounted air conditioning unit (Col. 1 lines 59-60, of Ferdows).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air conditioning unit of Ferdows, as modified, with having the fan supply section be elevationally above the evaporator section, as taught by Urch for the purpose of providing an efficient, low height cooling system for a top mounted air conditioning unit (Col. 1 lines 59-60, of Ferdows).
Regarding claim 20, Ferdows discloses a method for forming an air handing unit (10), comprising: using a fan supply section (22) to intake indoor roomair from a room 
Ferdows does not disclose an evaporator section arranged to extend perpendicularly to the cold aisles, and such that the evaporator section covers both of the cold aisles, with the evaporator section being in flow communication with the cold aisles, and configuredto receive the first and second cooled air flows and to output a final cooled airflow back into the room environment.
Urch teaches an evaporator section (23) in flow communication with the cold aisles (36 of Ferdows) to receive the first and second cooled air flows (via 36 from 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with having an evaporator section in flow communication with the cold aisles to receive the first and second cooled air flows and to output a final cooled airflow back into the room environment, as taught by Urch for the purpose of providing additional cooling before returning the cooled air to the room (Col. 3 lines 22-25).
Roy teaches an evaporator section (120) arranged to extend perpendicularly to the cold aisles (56) 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows with the evaporator section arranged to extend perpendicularly to the cold aisles taught by Roy
While modified Ferdows does not teach the evaporator section spanning a distance to cover both of the cold aisles, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). Ferdows as modified above teaches the evaporator section in flow communication with both cold aisles therefore enlarging the evaporator section to span both cold aisles will predictably increase the heat transfer area.

s 2, 3, 5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdows et al. (US 5,285,654), in view of Urch et al. (US 6,935,132) and Roy (US 8,523,643), and in further view of Cotton (US 2016/0106008).
Regarding claims 2 and 3, Ferdows, as modified, does disclose a first and second IDEC but does not disclose each said IDEC subsystem includes at least one condenser having at least one condenser fan, first and second condensers (claim 2), and the first condenser being disposed elevationally above the first IDEC subsystem and being operatively associated therewith; and the second condenser being disposed elevationally above the second IDEC subsystem and being operatively associated therewith (claim 3).
Cotton teaches said IDEC subsystem includes at least one condenser (21) having at least one condenser fan (supply air blowers 11) (claim 2) the condenser (21), being disposed elevationally above the IDEC subsystem (evaporator 9, as seen in Figs. 1 and 2) and being operatively associated therewith (claim 3), for the purpose of providing cooled refrigerant to the evaporator coil (para. 15) and providing easy transfer of refrigerant with changing pressures between the compressor and evaporator (para. 45). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows, as modified, with each said IDEC subsystem includes at least one condenser having at least one condenser fan (claim 2), and first and second condensers (21, duplication of parts as this is one condenser of the dual system in Ferdows); the first condenser (21) being disposed elevationally above the first IDEC subsystem (evaporator 9, as seen in Figs. 1 and 2) 
When the Cotton condenser and condenser fan being disposed elevationally above the IDEC is combined with the first and second IDCE systems of Ferdows, the result is each said IDEC subsystem includes at least one condenser having at least one condenser fan, first and second condensers (claim 2), and the first condenser being disposed elevationally above the first IDEC subsystem and being operatively associated therewith; and the second condenser being disposed elevationally above the second IDEC subsystem and being operatively associated therewith (claim 3), as claimed.
	Regarding claim 5, Ferdows, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Ferdows, as modified, teaches each IDEC system but does not disclose each said IDEC subsystem includes an evaporative air-to-air heat exchanger.
	Cotton teaches said IDEC subsystem includes an evaporative air-to-air heat exchanger (3, para. 6), for the purpose of the flow of exterior air to the flow of cooled air (para. 6). 
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows, as modified, with each said 
When the Cotton IDEC subsystem including the evaporative air-to-air heat exchanger is combined with the first and second IDCE system of Ferdows, the result is each said IDEC subsystem includes an evaporative air-to-air heat exchanger, as claimed.
Regarding claims 11 and 12, Ferdows, as modified, meets the claim limitations as disclosed in the above rejection of claims 2 and 3.  Further, Ferdows, as modified, teaches an outside air plenum (inherent windows and doors shown in figure 1 are considered outside air plenums) (claim 11) and sump pan (32) (claim 12) in communication with the cooling unit (14) for enabling the indoor room air (ambient air Col. 2 lines 67-68) from the room environment to be ingested into at least one of the IDEC subsystems (18, 14, within 12, Fig. 5).
Ferdows, as modified, does not disclose that the cooling unit includes a condenser and the outside air plenum (claim 11) and sump pan (claim 12) are in communication with both of the cooling units (14) for enabling the exterior air to be ingested into both of the IDEC subsystems.
Cotton teaches a condenser (21, which would be in the IDEC of Ferdows and therefore in communication with the warm air and which would be in the cooling unit of Ferdows and therefore in communication with the exterior air) in communication with the room environment (25, para. 25), providing cooled refrigerant to the evaporator coil (para. 15) (claim 11).
.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdows et al. (US 5,285,654), in view of Urch et al. (US 6,935,132) and Roy (US 8,523,643), in further view of Cotton (US 2016/0106008), and in further view of Street (US 2008/0083237).
Regarding claims 9 and 10, Ferdows, as modified, does not disclose the condenser includes: a pair of spaced apart condenser coils; and the least one condenser fan positioned between the pair of condenser coils (claim 9) where the condensers coils of each of the condensers are arranged in a V-shape (claim 10).
Street teaches the condenser (25) includes: a pair of spaced apart condenser coils (35); and the least one condenser fan (100, 105) positioned between the pair of condenser coils (35, as seen in Fig. 2) (claim 9) where the condensers coils (35) of each of the condensers are arranged in a V-shape (Fig. 3) (claim 10).
Therefore, it would have been obvious at the time of the effective filing of the application to combine the air handling unit of Ferdows, as modified, with the condenser includes: a pair of spaced apart condenser coils; and the least one condenser fan positioned between the pair of condenser coils (claim 9) where the condensers coils of each of the condensers are arranged in a V-shape (claim 10), as taught by Street for the purpose of reducing the footprint of the condenser coils para. 26).

Allowable Subject Matter
Claims 15-19, 21, and 22 are allowed.
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following:
Regarding claims 15, although the closest prior art of record teaches the claim limitations of a fan assembly, the first and second condenser sections, and a first and second indirect evaporative cooling subsystem (as detailed in the rejection above for claims 1 and 20, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to provide spaced apart cold aisles adjacent each of the IDEC subsystems and elevationally below the condenser for receiving and channeling the first and second cooled airflows output from the IDEC subsystems; and an evaporator section disposed adjacent the IDEC subsystems and in flow communication with the cold aisles for receiving the first and second cooled air flows and producing a final cooled airflow which is directed out from the air handling system back into the room environment, in combination with all other claimed features. 

Regarding claim 22, although the closest prior art of record teaches the claim limitations of An air handling system, comprising: a fan supply section for intaking indoor room air from a room environment in which the air handling system is located; first and 
	
Response to Arguments
Applicant’s arguments dated 01/04/2021 have been fully considered but they are not persuasive. The applicant is further directed to the rejection above wherein the amended details are shown to be met by the prior art as explained. 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Applicant’s invention and the system presented by Fredows are both in the field of cooling. In this case, applicant argued that Ferdows is fundamentally different in that there is no central hot aisle which feeds two IDEC units. Per applicant’s next statement, Fredows has a common central return air chamber 20, which is analogous to a hot aisle particularly when said hot aisle is only used as return air.
Additionally, Applicant argues that Urch contains construction that is fundamentally different from what is claimed. Urch teaches similar functions and flow paths and when combined with other references teaches both the claimed function and structure. Therefore the argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        


/CASSEY D BAUER/Primary Examiner, Art Unit 3763